Case: 10-31166 Document: 00511435093 Page: 1 Date Filed: 04/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 5, 2011

                                     No. 10-31166                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JOSEPH L JONES,

                                                   Plaintiff-Appellant
v.

LOUISIANA PUBLIC SERVICE COMMISSION; THOMAS VILSACK,
Secretary of Agriculture; LOUISIANA DEPARTMENT OF
ENVIRONMENTAL QUALITY; UNITED STATES DEPARTMENT OF
AGRICULTURE; LOUISIANA DEPARTMENT OF HEALTH AND
HOSPITALS,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                 for the Middle District of Louisiana, Baton Rouge
                             USDC No. 3:10-cv-00525


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Joseph L. Jones (Jones) brought suit against the Defendants-
Appellees herein. His complaint generally alleged what he described as “various
actions, inactions, findings and decisions” of the Louisiana Public Service



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31166 Document: 00511435093 Page: 2 Date Filed: 04/05/2011



                                  No. 10-31166

Commission, Thomas Vilsack, the Louisiana Department of Environmental
Quality, the United States Department of Agriculture, and the Louisiana
Department of Health and Hospitals.
      Jones seeks to appeal from interlocutory orders of the district court: which
(1) denied Jones’s motion to quash the warrant for his arrest issued by the state
district courts in Louisiana; and (2) denied Jones’s request for appointment of
counsel. Neither of the two orders complained of are appealable orders.       The
district court’s orders “clearly had the effect of disposing of ‘one or more but
fewer than all of the claims or parties’ . . . involved. ” Pettinelli v. Danzig 644
F.2d 1160, 1161 (5th Cir. 1981 Unit B) (quoting Fed. R. Civ. P. 54(b)). Because
there is no Rule 54(b) certification or certification for interlocutory appeal
pursuant to 28 U.S.C. § 1292(b), we have no jurisdiction to hear this appeal.
This appeal is dismissed for lack of jurisdiction. Id. Appellant's motion for
appointment of counsel is dismissed.
      DISMISSED.




                                        2